F.X. Hennessy, J.,
dissenting. I respectfully dissent from the majority’s conclusion that Barbara Ann Fickes Lyttle and Heather Webb Fickes Foote, adopted by Charles Fickes long after the death of his father, the testator, should take as beneficiaries under the terms of the testamentary trust.
Two children, Donald G. Fickes and Jackson W. Fickes, were adopted by the testator’s son after the will and testamentary trust were executed but before the testator died. The trial court recognized the “stranger to the adoption rule” under which a testator or a settlor, other than the adopting parent, is presumed not to intend to share his bounty with adopted persons; Schapira v. Connecticut Bank & Trust Co., 204 Conn. 450, 458, 528 A.2d 367 (1987); Mooney v. Tolles, 111 Conn. 1, 9, 149 A. 515 (1930); Middletown Trust Co. v. Gaffey, 96 Conn. 61, 67, 112 A. 689 (1921); and accordingly concluded that, under the common law, *280which was applicable at the time, these adopted children were presumably not “grandchildren” of the testator as that term was used in the will, because they were not blood descendants. Nevertheless, the court also recognized that adoption a considerable time before the death of the testator coupled with knowledge, on his part, of such an adoption and approval thereof are considerations persuasive of an intent to include an adoptee as a child of the adopting parent. Mooney v. Tolles, supra, 10-11.
The majority has found the Mooney case to be controlling and agrees with the trial court that there was substantial evidence that the testator intended to include the adopted grandsons within the meaning of the term “grandchildren” and, therefore, that they are trust beneficiaries under the terms of the will. Furthermore, the majority recognizes that “[t]he fact that the adopted granddaughters were adopted nineteen and twenty-two years respectively after the testator’s death would, standing alone, militate strongly against their being found to be ‘grandchildren’ within the meaning of the testator’s will.” See Connecticut Bank & Trust Co. v. Coffin, 212 Conn. 678, 689-90, 563 A.2d 1323 (1989); Connecticut Bank & Trust Co. v. Bovey, 162 Conn. 201, 209, 292 A.2d 899 (1972); Morgan v. Keefe, 135 Conn. 254, 257, 63 A.2d 148 (1948); Wildman’s Appeal, 111 Conn. 683, 689, 151 A. 265 (1930). They then dismiss this reasoning, however, by stating that “ ‘[pjerhaps there is no class of cases where precedents have so little weight as in the construction of wills.’ Lyon v. Acker, 33 Conn. 222, 225 (1866).” The rationale used to include the grandchildren adopted after the testator’s death is that if the testator intended to include the adopted grandchildren that he knew and of whom he approved, logically, the term “grandchildren” as used in the will, represents a class including all grandchildren, natural or adopted, before or after the testator’s death.
*281Even though there were no adopted grandchildren on the scene when the will was executed, the evidence that the testator came to know and approve of the adopted grandsons supports the trial court’s conclusion that he infused an intent into the will to include those grandchildren. Mooney v. Tolles, supra, 10-11. There are no statements, no actions and no evidence, however, that the testator intended to include any adoptees other than the adopted grandsons in his will.
For the foregoing reasons, the judgment of the trial court should be affirmed in its entirety.